TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00514-CR


Teodoro Sosa, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-05-300497, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


O R D E R
 
		Appellant's brief on appeal was due November 19, 2008.  On counsel's motions, the
time for filing was extended to April 27, 2009.  When counsel failed to file a brief by that date, this
Court abated the case for a hearing.  See Tex. R. App. P. 38.8(b)(2).  At the hearing, the trial court
found that appellant desires to continue the prosecution of his appeal and that counsel "claims the
delay in filing a brief is due to the late preparation of the record and his busy appellate
and trial record." 
		Appellant's counsel, Leonard Martinez, is ordered to file a brief on appellant's behalf
no later than August 3, 2009.  Failure to do so may result in an order to show cause why Martinez
should not be held in contempt for failing to obey an order of this Court.  No further extensions of
time for filing the brief will be granted.  
		It is so ordered this 28th day of July 2009.

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson